GIBBONS, Circuit Judge,
dissenting:
As the opinion of the court notes, the case is before us for the second time. In Dreibelbis v. Marks, 675 F.2d 579 (3d Cir. 1982), we reversed a Fed.R.Civ.P. 12(b)(6) dismissal, holding that the complaint stated a cause of action for violation of the free exercise clause of the first amendment. We remanded for further proceedings, recognizing that in the prison context restrictions on the free exercise of religion could be justified in the interest of prison security. See St. Claire v. Cuyler, 634 F.2d 109 (3d Cir.1980).
On remand the district court merely substituted a Fed.R.Civ.P. 56 disposition for the Rule 12(b)(6) disposition which another panel of this court reversed. On the record before us a summary judgment cannot be sustained, however, because there is a genuine issue of disputed fact as to the bona fides of the “security” explanation tendered in justification for the restraint on free exercise of religion imposed by the challenged hair regulation. That disputed fact issue is presented from two sources.
First, the regulation provides that “[a]ny feminine hair style shall be permitted.” Directive 807 Art III. The opportunity for concealment or disguise presented by long or intricate female hair styles would seem to present the same security risks as in the case of men. Given the absence of a single affidavit suggesting that female inmates present a lesser risk with respect to concealed contraband drugs than men, a fact finder could reasonably infer that the proffered security explanation for the male grooming regulation was pretextual.1
Second, Dreibelbis filed in opposition to the motion for summary judgment 33 affidavits from male inmates attesting that they had worn their hair in styles which violated Directive 807, and had not been *797disciplined. Reasonable inferences could be drawn from these affidavits that if security was the purpose behind Directive 807 it would be uniformily enforced, and that the numerous instances of nonenforcement suggest that the security explanation is a pretext. In this regard the majority concluded that the lack of uniform enforcement of Directive 807 was “inadvertent.” The “inadvertence” of uniform enforcement is precisely the type of determination properly made by a trier of fact following a hearing rather than by a court in the context of a Rule 56 proceeding.
Other possible explanations for Directive 807 suggest themselves, including the desire of some prison officials to impose upon persons within their control their own aesthetic values with respect to appropriate male and female hair styles, and to use Directive 807 for selective harassment of certain male inmates. While I do not suggest that these other explanations would necessarily be credited by a fact finder after a hearing, I am not prepared to say that they are, necessarily excluded by the pleadings and affidavits on file.
In short, this record does not permit a summary judgment unless we are prepared to hold that the ordinary standards for Rule 56 relief do not apply in civil rights cases. The case law on Rule 56 makes no such distinction. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 153-61, 90 S.Ct. 1598, 1606-10, 26 L.Ed.2d 142 (1970).
Thus I would reverse and remand for a hearing.

. The majority’s reliance in this context on Poe v. Werner, 386 F.Supp. 1014 (M.D.Pa.1974), is misplaced, since that case did not involve a summary judgment.